Citation Nr: 1001405	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1974 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA),  Regional Office 
(RO), in Montgomery, Alabama.

As will be explained in detail below, during the pendency of 
the appeal, the RO granted an increased 10 percent disability 
rating.  Applicable law mandates that when an appellant seeks 
an increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's 
claim for an increased disability rating remains on appeal.

A review of the claims file reflects the Veteran has raised 
claims for service connection for a left hip disability, a 
right hip disability, chronic obstructive pulmonary disease 
and sleep apnea.  The Veteran also seeks to reopen his claim 
for service connection for pulmonary embolism secondary to 
the service-connected varicose veins.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's internal derangement of the left knee is 
not productive of any associated lateral instability or 
recurrent subluxation of the knee.

2.  The Veteran's internal derangement of the left knee is 
not productive of limitation of extension of the knee to 10 
degrees.

3.  For the period from July 13, 2004, until November 18, 
2004 the Veteran's internal derangement of the left knee 
manifested with limitation of flexion to 45 degrees.

4.  For the period beginning July 5, 2007, the Veteran's 
internal derangement of the left knee manifested with 
limitation of flexion to 30 degrees.

5.  The Veteran's internal derangement of the left knee does 
not manifest with ankylosis or impairment of the tibia and 
fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for internal derangement of the left knee have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2009).

2.  The criteria for a separate 10 percent disability rating 
for limitation of flexion of the left knee have been met for 
the period from July 13, 2004, to November 18, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic 
Codes 5259, 5260, 5261 (2009); VAOPCGPREC 9-1998 (August 14, 
1998).

3.  The criteria for a separate 20 percent disability rating 
for limitation of flexion of the left knee have been met for 
the period beginning July 5, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5259, 
5260, 5261 (2009); VAOPCGPREC 9-1998 (August 14, 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2003, May 2004, March 2006 
and October 2008 that fully addressed all notice elements.  
The April 2003 and May 2004 letters addressed the elements 
required to substantiated the underlying service connection 
claim and advised the Veteran of the information VA would 
provide and the information the Veteran should seek to 
obtain.  The March 2006 letter informed the Veteran of how VA 
determines disability ratings and effective dates and the 
October 2008 letter provided generalized notice that the 
Veteran should submit evidence his knee had increased in 
severity and provide evidence concerning the effect of the 
worsening on his employment.   As this is an appeal arising 
from the initial grant of service connection, the notice that 
was provided before service connection was granted was 
legally sufficient and VA's duty to notify the Veteran in 
this case has been satisfied. See Hartman v. Nicholson, 483 
F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for internal derangement of 
the left knee in a September 2003 rating decision.  At that 
time a noncompensable disability rating was assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5259 as the record 
reflected the Veteran had undergone 3 surgeries, including a 
partial medial meniscectomy.  The Veteran contended the 
noncompensable disability rating did not accurately reflect 
the severity of his disability.  Subsequently, a May 2005 
rating decision granted an increased 10 percent disability 
rating.  As noted above, when an appellant seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See A.B., 6 
Vet. App. at 35.  As such, the Veteran's claim for an 
increased disability rating remains on appeal.

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above, the Veteran's internal derangement of the 
left knee was rated under Diagnostic Codes 5259 as the 
Veteran had undergone a partial medial meniscectomy during 
service.  Diagnostic Code 5259 provides for a 10 percent 
disability rating for symptomatic removal of the semilunar 
cartilage.  Significantly, the 10 percent disability rating 
is the highest schedular disability rating allowed under 
Diagnostic Code 5259.

Higher ratings are available under Diagnostic Code 5257 which 
evaluates subluxation and instability of the knee.  Under 
this diagnostic code provision, a knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and a maximum 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA General Counsel held, in VAOPGCPREC 23-97, that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (August 14, 1998), General Counsel also 
held that, if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  In addition, General Counsel considered a 
hypothetical situation in which a knee disability was 
evaluated under Diagnostic Code 5259 that was productive of 
pain, tenderness, friction, osteoarthritis established by X-
rays, and a slight loss of motion.  For the purposes of the 
hypothetical, it was assumed that Diagnostic Code 5259 did 
not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the 
availability of a separate disability rating under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent X-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

Thus, a separate compensable disability rating may be 
warranted under the limitation of motion Diagnostic Codes.  
Diagnostic Code 5003 rates disabilities based on the degree 
of limitation of motion under the appropriate Diagnostic 
Codes, in this case Diagnostic Codes 5260 and 5261.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent disability rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion needs to 
be objectively shown by findings such as swelling, muscle 
spasm, or painful motion. Id.  In the absence of limitation 
of motion, a 10 percent disability rating is warranted for x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent disability rating is 
warranted with x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent disability rating is warranted when flexion is 
limited to 30 degrees and a 30 percent disability rating is 
warranted when flexion is limited to 15 degrees.  The Board 
must also consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted when extension is limited to 10 degrees, a 20 
percent disability rating is for assignment when extension is 
limited to 15 degrees and a 30 percent disability rating is 
for assignment when extension is limited to 20 degrees.  A 40 
percent disability rating is warranted when extension is 
limited to 30 degrees and a 50 percent disability rating is 
warranted when extension is limited to 45 degrees.

The Veteran was afforded a VA examination on May 7, 2003, to 
assess the presence and severity of any current disability.  
The examiner described the initial injury to the left knee in 
1979 and indicated the Veteran underwent three surgeries.  
The Veteran complained of pain, on and off, in the knee 
depending on the activities he performed.  He related that if 
he walked more than one half mile he had swelling and pain.  
He could walk one flight of stairs and then had to stop and 
rest with an aching sensation in the knee.  The knee also had 
aching after he rested and lasted for five to 10 minutes.  
The Veteran indicated that if he stood in one position longer 
than five minutes he had pain and needed to change position.  
He was also limited to one and one half hours of driving.  
Clinical examination of the knee showed no effusion and no 
pain. The range of motion was full and old scars from prior 
surgeries were noted and described as healed.  There was no 
sign of inflammation.  There was crepitus on range of motion.  
X-ray of the left knee was described as normal.  The 
impression was internal derangement of the left knee. 

A July 13, 2004, private record noted the Veteran was treated 
for chronic left knee pain.  He had 3 arthroscopic surgeries 
in the past.  The Veteran described the stability of the knee 
as okay; however, he had difficulty flexing the knee.  The 
physician related the knee was limited to 45 degrees of 
flexion.  The knee felt fairly stable on lateral movement or 
rotation of the knee.

The Veteran was afforded a VA examination on November 18, 
2004, to assess the severity of his disability.  The examiner 
considered the Veteran's reported instability and pain with 
walking, particularly on inclines.  The Veteran indicated 
there were three prior surgeries of the left knee, the first 
in 1998 when we was told he had a meniscal tear, the second 
in 2001, and the third in 2002, when he was believed to have 
torn the left medial collateral ligament.  The Veteran 
indicated the major impairment was instability in the knee 
joint; however, he also noted significant pain with flexion.  
He treated the knee with rest and medication.  He did not use 
a brace and explained it was difficult to specify the 
impairment from knee pain as it was combination of knee and 
back pain that limited his motion. 

Clinical examination reflected 5/5 lower extremity strength 
and +2 pedis and radial pulses.  The Veteran's flexion of the 
knee was limited from zero to 90 degrees secondary to pain.  
The Veteran was able to fully extend the knee approximately 
zero to 135 degrees.  The knee was felt to be in a neutral 
position without varus or valgus.  The anterior drawer test 
was negative and Lachman's test was negative.  McMurray's 
test was also negative with negative ballottement test and no 
joint instability noted.  The diagnosis was left knee pain. 
The examiner indicated the Veteran was unclear as to the 
etiology of the left knee pain and indicated tere was a 
history of arthroscopic surgeries and it was thought the 
Veteran had numerous ligamentous damage in the left knee.  
The examiner explained that there was no radiological read on 
the knee films performed in May 2003, however, it was 
believed the knee pain was real and caused impairment but it 
was difficult to differentiate the causality of the knee pain 
as the Veteran was also significantly limited by back pain.  
The examiner concluded the Veteran had knee pain that was 
believed to impair him in many aspects of daily living.  
Repetitive use of the back and legs added approximately an 
additional 20 percent loss of function due to pain.  

An April 25, 2006, VA outpatient treatment record noted 
complaints of left knee pain.  No range of motion findings 
were provided.  An x-ray of the left knee noted minimal 
narrowing of the medial compartment space.  There was no 
evidence of joint effusion and the soft tissues were 
unremarkable.  The impression was minimal degenerative 
change. 

The Veteran underwent a VA examination on July 5, 2007.  The 
examiner considered the Veteran's reports of difficulty 
climbing and descending stairs and chronic pain. The Veteran 
indicated he had a third arthroscopy in 2002 to remove a 
synechia below the patella.  He treated with medication.  The 
Veteran reported three prior surgeries, the last in 2002 
while stationed in Okinawa, Japan.  The Veteran denied a 
history of neoplasm.  He indicated he used a cane for 
walking.  He denied constitutional symptoms or incapacitating 
episodes of arthritis.  There was limitation on standing for 
more than a few minutes and he was unable to walk more than a 
few yards.  There was no deformity giving way or instability.  
There was pain and stiffness of the left knee.  There was no 
weakness or episodes of dislocation or subluxation.  There 
were no episodes of locking.  There was repeated effusion.  
The Veteran did not describe any flare-ups.  

Clinical examination reflected flexion of the left knee from 
zero to 120 degrees with pain beginning at 30 degrees and 
ending at 96 degrees.  There was passive flexion from zero to 
132 degrees with pain beginning at 80 degrees. There was no 
additional limitation of motion with repetitive use.  There 
was extension from 120 to zero degrees with pain beginning at 
94 degrees and ending at 26 degrees.  There was no additional 
limitation of motion with repetitive use.  There were no 
bumps consistent with Osgood-Schlatter's disease.  There was 
no crepitation, mass behind the knee, clicks, snaps or 
grinding.  There was no evidence of patellar or meniscus 
abnormality. There was no other abnormality of the tendon, 
bursa or knee.  X-rays of the bilateral knees reflected very 
minimal degenerative changes with no acute fracture or other 
significant osseos abnormalities seen.  There was no joint 
effusion.  The diagnosis was left knee pain from degenerative 
arthrosis of the left knee.  The condition was evaluated as 
mild and was noted to have the effect of decreased mobility 
and pain.  There were mild effects on chores, shopping and 
recreation; moderate effect of exercise and sports; and, no 
effect on traveling, feeding, bathing, dressing, toileting or 
grooming.  

An August 25, 2008, private record noted reports of left leg 
pain and specifically noted left knee pain.  The physician 
indicated that although there was a left knee pain, x-rays of 
the knee showed only minimal arthritis.  The physician felt 
the pain was radiated pain from the left hip.  

Other records noted reports of left knee pain; however, these 
records failed to provide any findings which could be applied 
to VA's Schedule for Rating Disabilities.  As such, these 
records are less probative as the law requires that VA 
ascertain the severity of a disorder by competent evidence, 
measured by specific rating criteria. See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the Veteran's 
left knee under Diagnostic Code 5257 is not warranted.  While 
the Veteran complained of subluxation and instability, 
particularly during the November 18, 2004, VA examination, 
the medical records do not demonstrate any objective findings 
of subluxation or instability of the left knee to warrant a 
separate evaluation.  Specifically, while the November 2004 
VA examination noted complaints of giving way of the knee, 
examination found no objective evidence of instability, such 
as a positive McMurray's test or positive Drawer sign. 
Furthermore, subsequent records, such as the July 2007 VA 
examination noted no complaints of instability and 
specifically indicated there was no instability or 
subluxation.  While the Veteran used a cane, he did not 
indicate it was to prevent falls due to instability.  38 
C.F.R. §§ 4.2, 4.6; see Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990); Allday v. Brown, 7 Vet. App. 517, 527 (1995); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

However, as noted above under VAOPGCPREC 9-98, separate 
evaluations may be warranted for limitation of motion.  
Significantly, beginning July 13, 2004, there was flexion 
limited to 45 degrees.  This finding warrants a separate 
compensable disability rating.  However, the subsequent 
November 18, 2004, VA examination clearly noted flexion 
greater than 45 degrees and the separate evaluation is no 
longer warranted.  Specifically, the November 18, 2004, VA 
examination noted flexion from 0 to 90 degrees, with an 
additional 20 percent loss of motion with repetition.  Even 
factoring the 20 percent additional loss, the Veteran still 
retained nearly 70 degrees of flexion.  Therefore, a separate 
10 percent disability rating is warranted from July 13, 2004, 
until November 18, 2004.  There was no x-ray evidence of 
arthritis of the knee during this period and as such a 
separate disability rating under Diagnostic Code 5003 is not 
for application.  

Although the April 2006 VA x-ray demonstrated findings of 
arthritis, this x-ray did not demonstrate arthritis 
involvement of 2 or more major joints to warrant a separate 
evaluation under Diagnostic Code 5003.  However, the July 5, 
2007, VA examination noted flexion from zero to 120 degrees 
with pain from 30 to 96 degrees.  In other words, factoring 
in pain, the Veteran had flexion limited to 30 degrees.  See 
Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (noting that 
under 38 C.F.R. § 4.59, painful motion is considered limited 
motion even though range of motion is possible beyond the 
point when pain sets in).  In other words, beginning July 5, 
2007, a separate 20 percent disability rating is warranted 
under Diagnostic Code 5260.  

The Board also considered whether a separate disability 
rating was warranted under Diagnostic Code 5261. See 
VAOPGCPREC 9-2004 (September 17, 2004).  In this regard, 
however, the evidence never demonstrated the Veteran had 
limitation of extension.  In fact, all of the range of motion 
findings noted the Veteran had extension to zero degrees.  
While the July 5, 2007, VA examination noted there was pain 
from 94 to 26 degrees, this still illustrates the motion from 
26 degrees to zero  degrees was without pain.  Accordingly, a 
separate disability rating for limitation of extension is not 
warranted.

Finally, the Board also considered whether an increased 
disability rating was warranted under another Diagnostic 
Codes pertaining to knee disabilities that would afford the 
Veteran a higher rating; however, there is no evidence of 
ankylosis of the knee to warrant a rating under Diagnostic 
Code 5256 and no evidence of malunion or nonunion of the 
tibia and fibula to warrant a rating under Diagnostic Code 
5262 for impairment of the tibia and fibula.

The evidence reflects the Veteran has reported pain and 
limitation of motion associated with his left knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace and over-the-counter medication.  
However, the VA examinations have considered the effects of 
painful motion.  In fact, as described above, the Board has 
granted separate disability ratings for limitation of flexion 
based upon the painful motion.  As the effect of painful 
motion is already considered in the ratings assigned, an 
increased evaluation based solely on pain is not warranted. 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010; DeLuca 
v. Brown, 8 Vet. App. 202 (1995)

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  In the 
present case, the Veteran's symptoms have allowed for the 
staged ratings as assigned.  No further staged ratings are 
warranted by the current evidence of record.  

The Veteran's disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made. 38 C.F.R. § 3.321(b)(1).  There is a three- step 
analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating.  Id.  In the present case, the Veteran has 
not argued his knee resulted in significant interference with 
employment nor is there any indication the Veteran has been 
frequently hospitalized due to his left knee.  Therefore, 
referral for the assignment of an extraschedular disability 
rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based upon individual 
unemployability (TDIU) claim is part of an increased 
disability rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
the present case, neither the claimant nor the record 
reasonably raises the question of whether the Veteran is 
unemployable due to his major depressive disorder.  Thus, 
consideration of a total rating based on individual 
unemployability is not part of his claim for an increased 
rating.  Id.


ORDER

An initial disability rating greater than 10 percent for 
internal derangement of the left knee under Diagnostic Codes 
5259 and 5257 is denied.

A separate 10 percent disability rating for limitation of 
flexion of the left knee is granted from July 13, 2004, until 
November 18, 2004, subject to the statutes and regulations 
governing the payment of monetary awards.

A separate 20 percent disability rating for limitation of 
flexion of the left knee is granted from July 5, 2007, 
subject to the statutes and regulations governing the payment 
of monetary awards.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


